Case 1:20-cv-02389-DDD-NRN Document 28 Filed 11/16/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-2389-DDD-NRN

  ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives
  Sheneen McClain and Lawayne Mosley;
  SHENEEN MCCLAIN, individually;
  LAWAYNE MOSLEY, individually;

        Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, a municipality;
  OFFICER NATHAN WOODYARD, in his individual and official capacity;
  OFFICER RANDY ROEDEMA, in his individual and official capacity;
  OFFICER JASON ROSENBLATT, in his individual and official capacity;
  OFFICER MATTHEW GREEN, in his individual and official capacity;
  SERGEANT DALE LEONARD, in his individual and official capacity;
  OFFICER ALICIA WARD, in her individual and official capacity;
  OFFICER KYLE DITTRICH, in his individual and official capacity;
  OFFICER ERICA MARRERO, in her individual and official capacity;
  OFFICER JAMES ROOT, in his individual and official capacity;
  OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity;
  OFFICER DARREN DUNSON, in his individual and official capacity;
  SERGEANT RACHEL NUNEZ, in her individual and official capacity;
  LIEUTENANT PETER CICHUNIEC, in his individual and official capacity;
  PARAMEDIC JEREMY COOPER, in his individual and official capacity;
  DR. ERIC HILL, in his individual capacity;

        Defendants.

         JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER CONCERNING
                        CONFIDENTIAL INFORMATION

        The Parties, by and through their respective undersigned counsel of record,

  hereby move this Court for entry of the attached Protective Order Concerning

  Confidential Information as follows:
Case 1:20-cv-02389-DDD-NRN Document 28 Filed 11/16/20 USDC Colorado Page 2 of 4




        1. This is an action which the parties anticipate may require the production of

  confidential information that implicates common law and statutory privacy interests of

  the Plaintiffs and Defendants, including medical and mental health records, financial

  records, employee personnel records, and third-party personnel and medical records.

        2. Rule 26(c) provides for the entry of “any order which justice requires to

  protect a party or person from annoyance, embarrassment, oppression or undue burden

  or expense.”

        3. The parties have stipulated to and request entry by the Court of the Protective

  Order Concerning Confidential Information, attached hereto as Exhibit 1.

        WHEREFORE, the Parties respectfully request that the Court enter the attached

  Stipulated Protective Order Concerning Confidential Information.

        Respectfully submitted this 16th day of November 2020.

  s/ Mari Newman                             s/ Isabelle Evans
  ________________________                   _________________________
  Mari Newman                                 Peter Morales
  Michael P. Fairhurst                        Isabelle Evans
  Liana Orshan                                Aurora City Attorney’s Office
  KILLMER, LANE & NEWMAN, LLP                 15151 E. Alameda Parkway, Suite 5300
  1543 Champa Street, Suite 400               Aurora, CO 80012
  Denver, CO 80202                            Telephone: (303) 739-7030
  mnew@kln-law.com                            Facsimile: (303) 739-7042
  mfairhurst@kln-law.com                      pmorales@auroragov.org
  lorshan@kln-law.com                         ievans@auroragov.org
  Attorneys for Plaintiff                     Attorneys for Defendant City of Aurora, and
                                              Defendants Woodyard, Roedema, Rosenblatt,
                                              Green, Leonard, Ward, Dittrich, Marrero, Root,
  s/ Stephen J. Hensen                        Mullins-Orcutt, Dunson, Nunez, Cichuniec, and
  ___________________________                 Cooper in their official capacities (“Aurora
  Stephen J. Hensen                           Defendants”)
  Hensen | DuWaldt
  1001 Bannock St., Suite 39
  Denver, CO 80204


                                             2
Case 1:20-cv-02389-DDD-NRN Document 28 Filed 11/16/20 USDC Colorado Page 3 of 4




  303-223-0773 p                                    s/ Jonathan M. Abramson
  Mobile: 303-895-4199 c                            ____________________________
  steve@hendulaw.com                                Jonathan M. Abramson
  Attorney for Defendant Dr. Eric Hill              Yulia Nikolaevskaya
                                                    Kissinger & Fellman, P.C.
                                                    3773 Cherry Creek N. Dr., #900
  s/ Michael Lowe                                   Denver, CO 80209
  ____________________________                      Telephone: 303-320-6100
  Michael Lowe                                      Facsimile: 303-327-8601
  David Goddard                                     jonathan@kandf.com
  Bruno, Colin & Lowe, P.C.                         julie@kandf.com
  1999 Broadway, Suite 4300                         Attorneys for Defendants Dittrich, Dunson,
  Denver, Colorado 80202                            Green, Leonard, Marrero, Mullins-Orcutt, Nunez,
  P: 303.831.1099                                   Roedema, Root, Rosenblatt, Ward, and
  F: 303.831.1088                                   Woodyard in their individual capacities (“APD
  MLowe@brunolawyers.com                            Defendants”)
  dgoddard@brunolawyers.com
  Attorneys for Defendants Cichuniec and
  Cooper in their individual capacities (“AFR
  Defendants”)


                                CERTIFICATE OF SERVICE

          I hereby certify that on November 16, 2020, I electronically filed the foregoing
  with the Clerk of the Court using the CM/ECF system, which will send notification of
  such filing to the following:

  Peter Morales
  Isabelle Evans
  Aurora City Attorney’s Office
  15151 E. Alameda Parkway, Suite 5300
  Aurora, CO 80012
  pmorales@auroragov.org
  ievans@auroragov.org

  Counsel for Defendant City of Aurora, and Defendants Woodyard, Roedema,
  Rosenblatt, Green, Leonard, Ward, Dittrich, Marrero, Root, Mullins-Orcutt, Dunson,
  Nunez, Cichuniec, Cooper, in their official capacities

  Jonathan M. Abramson
  Yulia Nikolaevskaya
  Kissinger & Fellman, P.C.
  3773 Cherry Creek N. Dr., #900
  Denver, CO 80209

                                                3
Case 1:20-cv-02389-DDD-NRN Document 28 Filed 11/16/20 USDC Colorado Page 4 of 4




  jonathan@kandf.com
  julie@kandf.com

  Attorney for Defendants Dittrich, Dunson, Green, Leonard, Marrero, Mullins-Orcutt,
  Nunez, Roedema, Root, Rosenblatt, Ward, and Woodyard in their individual capacities

  Stephen J. Hensen
  Partner
  Hensen | DuWaldt
  1001 Bannock St., Suite 39
  Denver, CO 80204
  steve@hendulaw.com

  Attorney for Dr. Eric Hill

  Michael Lowe
  David Goddard
  Bruno, Colin & Lowe, P.C.
  1999 Broadway, Suite 4300
  Denver, Colorado 80202
  MLowe@brunolawyers.com
  dgoddard@brunolawyers.com

  Attorneys for Defendants Cichuniec and Cooper in their individual capacities

                                          KILLMER, LANE & NEWMAN, LLP

                                          s/ Jesse Askeland
                                          ___________________________
                                          Jesse Askeland




                                             4
